Citation Nr: 1642029	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for pancreatic cancer as due to herbicide exposure.

5.  Entitlement to service connection for hypercholesterolemia as due to herbicide exposure.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for swelling of the left leg secondary to diabetes mellitus.
8.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.

9.  Entitlement to a disability rating in excess of 10 percent for glaucoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, pancreatic cancer as due to herbicide exposure, hypertension and swelling of the left leg secondary to diabetes mellitus and for entitlement to a disability rating in excess of 10 percent for glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A September 2008 rating decision denied the Veteran's claim seeking service connection for hearing loss; the Veteran did not appeal that decision and no new and material evidence was received within the appeals period.
 
2.  The evidence received subsequent to the September 2008 final denial of the claim for service connection for hearing loss is new, and raises a reasonable possibility of substantiating the claim.

3.  Hypercholesterolemia is a laboratory finding and is not a disability for which VA benefits can be granted.

4.  Throughout the appeal, type II diabetes mellitus has required an oral hypoglycemic agent and a restricted diet; regulation of activities has not been shown as required for treatment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim seeking service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection is not warranted for hypercholesterolemia.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

3.  The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, the Board is reopening the Veteran's claim for entitlement to service connection for bilateral hearing loss, which is considered a full grant.  As such, further assistance is unnecessary with regard to that issue.   Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  With regard to the remaining claims decided herein, VA provided adequate notice in a letter sent to the Veteran in May 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided a relevant examination in March 2014.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).
 
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Claim to reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the Veteran's initial claim for entitlement to service connection for hearing loss in a September 2008 rating decision.  While the RO acknowledged the Veteran's in-service noise exposure and current audiometric examination results revealing a hearing loss under VA regulations, service connection for hearing loss was denied as the RO found there was no evidence that the Veteran's hearing loss was related to service.  The RO based its decision, at least in part, on a March 2008 VA opinion.  The VA examiner found that it was impossible to resolve the issue of whether the Veteran's hearing loss was related to service without resorting to mere speculation that, since there was no evidence of hearing loss until 2007 (more than 30 years after discharge).  An appeal was not perfected as to this issue and new and material evidence was not received within the appeal period.  Thus, the September 2008 rating decision became final.  

The Veteran again filed a claim for service connection for hearing loss in September 2011.  The Veteran was provided with a VA audiological examination in December 2011, at which time he reported that he had been experiencing hearing loss since service.  The Board finds that the Veteran's contention of ongoing hearing loss since service is new because it was not before the adjudicator in September 2008.  The Board also finds that this contention is material because it raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  As noted above, for the purposes of determining whether new and material evidence has been received, the credibility of the Veteran's contentions is presumed.   

This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  Hence, the appeal to this extent is allowed.

II.  Service Connection - Hypercholesterolemia 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board acknowledges that the record confirms the Veteran has hypercholesterolemia.  VA medical records reflect this finding throughout the appeals period.

By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypercholesterolemia, which is defined as excessive cholesterol in the blood.  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012). 

Hypercholesterolemia or elevated serum (blood) cholesterol is not a disability for which VA compensation benefits are payable.  Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).  Furthermore, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, there is no indication that the Veteran's high cholesterol is manifested by such impairment.  To the extent that the Veteran's high cholesterol is part of another disability, his diabetes mellitus is separately service-connected, and his claim for service connection for hypertension is addressed in the remand below.  There are no other symptoms, clinical findings, or other manifestations, or any deficits in bodily functioning associated with this laboratory finding of high cholesterol.  Moreover, VA examiners who examined the Veteran have not diagnosed a disability or disease they have opined to be manifested by an elevated serum (blood) cholesterol level.  As such, it is not a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  As high serum cholesterol is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection for high cholesterol must be denied.  Id.; see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

III.a.  Increased rating - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.b.1. Diabetes Mellitus - Rating Criteria
 
The Veteran's diabetes mellitus is rated at a 20 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  He has contended that his service-connected diabetes mellitus warrants a higher disability rating.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling. Diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

VA Regulation provides that it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Veterans Court has held that 38 C.F.R. § 4.21 has no application when rating diabetes mellitus.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The rating criteria for diabetes mellitus employ the word "and" between different criterion for each disability rating higher than 10 percent.  The Veterans Court upheld the Board's interpretation of conjunctive joining (use of the word "and") of criteria for a given rating as meaning that all of the criteria so joined were necessary in order to award the rating.  Id. at 366.  Specifically, the Veterans Court explained that "if taking insulin and having a restricted diet were sufficient to support a 40 [percent] disability rating without restriction of activities, then there would be no reason for 'insulin and restricted diet' to be one of the two ways to qualify for a 20 [percent] rating."  Id.  Such "successive rating criteria" are those where the criteria for a given higher rating includes the criteria for each lower rating, which means that if one of the criterion for a given rating was not present the Veteran could only receive a rating at a level that did not require that missing criterion.  See Tatum v. Nicholson, 23 Vet. App. at 156 (2009).  The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Camacho, 21 Vet. App. at 363-364. 

III.b.2. Diabetes Mellitus - Background

Private medical records from the Diagnostic Center, showing treatment for the Veteran's diabetes mellitus in December 2011, reflect that he was advised on medication and diet restrictions, and that he was additionally advised to exercise regularly.

The Veteran was provided a VA examination in March 2012.  The examiner noted that the Veteran required insulin to manage his diabetes mellitus, but that regulation of activities was not part of the medical management for his diabetes mellitus. 

The Veteran submitted a statement dated in July 2013 from a private physician, reflecting her opinion that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  The form reflected that the Veteran currently had no complications that were directly due to diabetes mellitus.

The Veteran was provided with an examination in March 2014.  The examiner noted that the Veteran required insulin, but did not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than 2 times per month, and had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.

III.b.3. Diabetes Mellitus - Analysis

In this case, as the Veteran is currently service-connected at a 20 percent disability rating, the issue is whether the Veteran's service-connected diabetes mellitus necessitates regulation of activities for management, a requirement for a 40 percent disability rating.

The Veteran has submitted a statement from a private physician reflecting her opinion that the Veteran's service-connected diabetes mellitus requires regulation of activities.  See July 2013 statement.  However, there is no indication by this statement that this physician reviewed the Veteran's medical history or his medical records, which include a December 2011 private medical record showing that the Veteran was encouraged to exercise, and the March 2012 VA examination report reflecting that regulation of activities was not required to manage his diabetes mellitus.  The mere fact that an examiner, private or VA, did not review the claims file does not render an examination inadequate, particularly if it is evident that the examiner has accurate knowledge of the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008).  However, a medical opinion or examination is adequate only where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  As the July 2013 statement does not reflect that the private physician reviewed the Veteran's medical history with regard to regulation of activities for his diabetes management, the Board finds that this opinion has little to no probative value.  Moreover, to the extent that this opinion provides probative evidence, the Board finds that the probative value of this opinion is outweighed by the private medical evidence showing that not only does the Veteran's diabetes mellitus not require regulations of activities for treatment, the Veteran has actually been advised to exercise as part of his treatment for diabetes mellitus, and the two VA opinions which specifically show that the Veteran does not require regulations of activities as part of his treatment for diabetes mellitus.

It is evident from the examination reports that the VA examiners who provided the examinations in March 2012 and March 2014 reviewed the claims file and were aware of the Veteran's medical history.  As such, these examination reports are highly probative.  

To the extent that the Veteran has argued that his diabetes mellitus warrants a higher rating, the Board notes that the Veterans Court has held that medical evidence is required to show that an individual's diabetes requires regulation of activities, his statements to that effect do not provide evidence that can satisfy that criterion.  Neither the Veteran nor his representative has provided evidence showing that they have medical expertise.  The examination reports are competent, probative medical evidence that his diabetes mellitus has not required regulation of activities at any time over the appeals period. 

Based on these facts, the Board concludes that the preponderance of evidence is against a finding that the Veteran's diabetes mellitus has required regulation of activities at any time subject to this appeal.
 
As the next higher rating depends on a finding that his diabetes mellitus requires regulation of activities, the preponderance of evidence is against such a finding, and because the criteria for rating diabetes mellitus are successive criteria, the Board concludes that his diabetes mellitus does not approximate a rating higher than the 20 percent already assigned.  Review of the claims file fails to disclose any period of time on appeal when the schedular criteria for a rating higher than 20 percent have been approximated.  Therefore, the preponderance of evidence is against assigning a higher schedular rating for any period on appeal and the Board must deny his appeal as to a higher schedular rating.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the claim seeking entitlement to service connection for bilateral hearing loss is reopened; to that extent only, the appeal is granted.

Service connection for hypercholesterolemia is denied.

A disability rating in excess of 20 percent for diabetes mellitus is denied.








REMAND

Hearing loss, Tinnitus

The Veteran has contended that he has hearing loss and tinnitus as a result of noise exposure in service.  Service personnel records reflect that he is in receipt of a Combat Action Ribbon, confirming noise exposure in service.

The Veteran was provided with VA examinations in March 2008 and December 2011.  Both examination reports included audiometric testing results reflecting that the Veteran currently meets the criteria under VA regulations for a hearing loss disability.  38 C.F.R. § 3.385.

The VA examiner who provided the March 2008 examination noted that there was no record of hearing loss until 2007, more than 30 years after separation from service, and that in the absence of evidence that hearing loss existed closer to time of separation it was impossible to resolve the issue of whether the Veteran's hearing loss was related to in-service noise exposure without resort to mere speculation.  The VA examiner who provided the December 2011 examination agreed with the prior examiner's statement that because there was no evidence of hearing loss prior to the 2007 examination (more than 30 years following separation) it was impossible to resolve the issue without resort to mere speculation.  Neither examiner addressed the Veteran's contentions that he has had a hearing loss since service, and did not thoroughly discuss his in-service noise exposure.  

As such, the Board finds that the current opinions of record are inadequate and the Veteran should be provided with another VA audiological examination with regard to whether his hearing loss and tinnitus are related to in-service exposure, and whether his tinnitus is related to his hearing loss.

Pancreatic Cancer

The Veteran has contended that his pancreatic cancer was due to his exposure to herbicides while serving in the Republic of Vietnam.  If a Veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides, including Agent Orange, during such service.  38 C.F.R. §§ 3.307(a)(6).  In this case, the Veteran's service was during the relevant period, and he served in Vietnam.  Thus, he is presumed to have been exposed to herbicides during service.
 
Certain listed diseases will be presumed service-connected due to herbicide exposure during service if they manifested to a compensable degree at any time. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).   Pancreatic cancer is not included on this list.  VA's Secretary has repeatedly determined, based on reports of the National Academy of Sciences (NAS), that there is inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and pancreatic cancer.  See, e.g., 79 Fed. Reg. 20308, 20312 (April 11, 2014).  While presumptive service connection is not authorized for the Veteran's pancreatic cancer based on herbicide exposure, this does not preclude VA from granting service connection if there is evidence of a direct causal link to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has contended that research reflects that pancreatic cancer is related to exposure to herbicides in service.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that an opinion should be obtained as to whether the Veteran's pancreatic cancer is a result of exposure to herbicides in service.
Hypertension

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus.  

He was provided with a VA examination in March 2014, and an addendum opinion was provided in April 2014.  In both instances, the examiner opined that the Veteran's hypertension was not aggravated by the Veteran's service-connected diabetes mellitus because medical evidence did not show an increase in his hypertension.  The March 2014 examiner noted that, in April 2006, the Veteran's blood pressure was 162/82, and in January 2014, it was 123/62.  The April 2014 examiner noted that the Veteran had not "recently" had an increase in hypertension severity or therapy and that it was thus less likely than not that hypertension had been aggravated beyond the normal progression of the disease.

However, VA medical records dated in July 2011 reflected that the Veteran's blood pressure was elevated, and that his medication, hydrochlorothiazide, was increased from one half a tablet of 25 milligrams to a full tablet.  The Board finds that this medical evidence tends to show that the Veteran's hypertension did increase in severity over the appeals period.  As such, a VA opinion should be obtained to address this evidence and provide an opinion as to whether the Veteran's diabetes mellitus aggravated his hypertension.

Moreover, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Left Leg Swelling

Private medical records reflecting treatment from August to December 2010 show the Veteran's reports that he had left lower extremity edema.  The examiner found that this may be related to his mild renal dysfunction.  In the April 2014 VA opinion, the examiner found that the Veteran had hypertensive nephropathy.  

As the Veteran's claim for service connection for left leg swelling is intertwined with his claim for entitlement to service connection for hypertension, and his claim for a liver disability as secondary to hypertension (referred to the AOJ for action as noted in the introduction to this case), this claim remains deferred pending readjudication by the AOJ.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Glaucoma

The Veteran contends that his service-connected glaucoma is more severe than is reflected by his current 10 percent disability rating.  Glaucoma is to be evaluated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6013 (2015).  Generally, the evaluation of visual impairment is based on impairment of visual, visual field, and muscle function.  38 C.F.R. § 4.75 (2015).  In evaluating visual fields, the examiner must use either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  For phakic (normal) individuals, as well as for pseudophakic or aphakic individuals who are well adapted to intraocular lens implant or contact lens correction, visual field examinations must be conducted using a standard target size and luminance, which is Goldmann's equivalent III/4e.  For aphakic individuals not well adapted to contact lens correction or pseudophakic individuals not well adapted to intraocular lens implant, visual field examinations must be conducted using Goldmann's equivalent IV/4e.  In all cases, the results must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.

In this case, the Veteran was provided with a VA eye examination in December 2013.  The examiner diagnosed  chronic open angle glaucoma (COAG), cataract in the left eye, and pseudophakia in the right eye.  The examiner noted that decrease in visual acuity or other visual impairment was attributable to his cataract in the left eye.  Visual field testing, performed using Goldmann's equivalent III/4e target and Humphrey 24-2, revealed "nasal steps OS>OD;superior field defects, almost full inf nasal quadrantic defect OS."  The examiner noted that the Veteran was scheduled to have the cataract removed from his left eye in the near future, and that his visual field defects affected his central vision as well as his peripheral vision as demonstrated on his visual field charts (4 of them).  The examiner opined that the field defects identified by static Humphrey field measurements are due to his glaucoma and the peripheral field defects identified by Goldmann testing were due to his glaucoma as well as his blepharochalasis (i.e. ptosis).

The Board notes that the standard Goldmann charts, referred to in the examination report, were not included in the Veteran's claims file.  In addition, it is unclear whether the visual field testing was performed by the appropriate Humphrey machine.  On remand, the Goldmann charts should be obtained and associated with the Veteran's electronic claims file.  In addition, it should be noted whether the Humphrey test results meet the criteria set out in the regulations.

A March 2014 VA medical record reflected the Veteran's reports that he had cataract surgery in both eyes, and that he was seeing well.  The records from this surgery are not in the claims file, and it is unclear whether it was performed by a VA or private provider.  On remand, these records should be obtained and added to the Veteran's electronic claims file.

As it appears that the Veteran's cataracts had impacted his vision, the Veteran should be provided with a current VA examination, to determine his post-surgery visual impairment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the four standard Goldmann charts completed in connection with the December 2013 eye examination and add these to the Veteran's electronic claims file.

2.  Take the necessary steps to obtain the records reflecting the Veteran's cataracts surgery (private or VA) performed sometime between December 2013 and March 2014, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

3.  Schedule the Veteran for a VA examination to determine the etiology of his hearing loss and tinnitus.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss and tinnitus were caused by or are etiologically related to any incident of active duty, specifically to include conceded combat noise exposure in service or, in the case of hearing loss, manifested within one year of his discharge from service.  In the case of tinnitus, the examiner should also opine as to whether the Veteran's tinnitus is related to his hearing loss.

The examiner must address the Veteran's credible contention that he has noticed hearing loss since his discharge from service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  Schedule the Veteran for a VA examination to determine the etiology of pancreatic cancer.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's pancreatic cancer was caused by or is etiologically related to military service, to include exposure to herbicides in service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for pancreatic cancer in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The observation that pancreatic cancer is not included by VA as a presumptive condition for Veterans exposed to herbicides in service also cannot, without further explanation, serve as the sole basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.  The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus; and

If the Veteran's current hypertension has been aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In determining whether the Veteran's hypertension has increased in severity, the examiner must address the July 2011 VA medical records that reflected that the Veteran's blood pressure was elevated, and that his medication, hydrochlorothiazide, was increased from one half a tablet of 25 milligrams to a full tablet.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  After all records have been associated with the claims file, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected glaucoma.   

Ask the examiner to provide an addendum opinion regarding whether the evaluation of field defects conducted with the Humphrey machine in the December 2013 VA examination met the criteria in the regulation.   (In evaluating visual fields, the examiner must use either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  For phakic (normal) individuals, as well as for pseudophakic or aphakic individuals who are well adapted to intraocular lens implant or contact lens correction, visual field examinations must be conducted using a standard target size and luminance, which is Goldmann's equivalent III/4e.  For aphakic individuals not well adapted to contact lens correction or pseudophakic individuals not well adapted to intraocular lens implant, visual field examinations must be conducted using Goldmann's equivalent IV/4e.)

The examination must encompass visual acuity and field vision testing, and must address all eye symptoms attributed to his service-connected glaucoma. A Goldmann Perimeter Chart must be obtained and associated with the examination report and claims file. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

A rationale should be provided for all opinions.

7.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


